Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-15 are pending in the current application. 
Claims 4-11 are withdrawn.

Response to Amendment
Applicant’s amendment of 7/13/22 does not render the application allowable.

Status of the Rejections
The rejection under 35 USC 112 from the previous office action is withdrawn in view of the instant amendments to the claims.
The rejection under 35 USC 102 and 103 by Zhang are withdrawn in view of the instant amendments to the claims.
The rejection under 35 USC 102 under Lo is maintained.
New grounds of rejection under 35 USC 102 and 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US 20080236738).
As to claim 1, Lo discloses:
a backing plate and target (abstract; figure 1);
the target bonded via a bonding material to a bonding region of the backing plate (abstract: powder alloy bonding agent; figure 1: powder 16 between target and backing);
with the bonding area being equal to the bonding region (figure 1: powder at entire bottom surface between target 12 and backing 14; paragraph 6: no gaps or voids; paragraph 15: 100% bonding);
and a defect area of bonding material being absent at 0% (paragraph 6, paragraph 15: 100% bonding with no voids/gaps);
the bonding material made from a metal having a melting point of 723k or less (paragraph 18: bonding powder of zinc and aluminum powders, zinc having a melting point of approximately 692 K.  Although the powder comprises aluminum as well, the ‘comprising’ language of the claim does not preclude other metals, and only requires a bonding material ‘made’ from a metal with the requisite melting temperature).

As to claim 14, Lo discloses zinc powder bonding material (paragraph 18).

Claim 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckham (US 20080063889).
As to claim 1, Duckham discloses:
a backing plate and target (paragraph 56; figure 9);
the target bonded via a bonding material to a bonding region of the backing plate (paragraph 56: bonding with solder and or braze alloy sheets; abstract; figure 2);
with the bonding area being equal to the bonding region (figure 2 and figure 9: bonding of structures with interlayer sheets to bond entirety of ‘contact’ areas);
and a total coverage area of the bonding material greater than 95%, preferably 99% (paragraph 75: industry standard 95% coverage with less than 2% voids, testing to 99% achieved by the instant disclosure);
the bonding material made from a metal having a melting point of 723K or less (paragraph 74: lead tin solder bonding - PbSn having a melting point of approximately 480K).
As to claim 2, Duckham discloses targets with a diameter of 150mm [6inches] corresponding to a bonding surface area of ~17700 mm2 (paragraph 61: exemplary 6 inch diameter target bonded to backing plate).
As to claims 14-15, Duckham discloses bonding materials and alloys of zinc (paragraph 51) lead and tin (paragraph 74) and silver (paragraphs 64-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo as applied to claim 1 above, and further in view of Le (US 20060292310).
As to claims 2-3, Lo discloses a target and backing structure with bonding material, as discussed above, and exemplary sizes (paragraphs 26-27: examples with target diameters), but is silent as to the requisite bonding areas and target sizes.  It should be noted that Lo discloses the bonding area being equal to the target rear surface area (figure 1).
Le discloses a deposition system in which a sputtering target and backing plate are used for deposition onto a substrate, the target sized for the deposition purpose including rectangular targets with ‘long side’ lengths of 1000-3000mm and areas of over 200000 mm2 (abstract; figure 6a; paragraph 61, 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use target with sizes and areas of Le, in the bonded target and backing system of Lo, because this allows for sizing for deposition onto large area substrates (Le at paragraph 66).
As to claim 15, Lo discloses zinc powder bonding material (paragraph 18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duckham as applied to claim 1 above, and further in view of Le (US 20060292310).
As to claims 2, Duckham discloses a target and backing structure with bonding material, as discussed above, but is silent as to the requisite target size.  
Le discloses a deposition system in which a sputtering target and backing plate are used for deposition onto a substrate, the target sized for the deposition purpose including rectangular targets with ‘long side’ lengths of 1000-3000mm (abstract; figure 6a; paragraph 61, 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use target with sizes of Le, in the bonded target and backing system of Duckham, because this allows for sizing for deposition onto large area substrates (Le at paragraph 66).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Georgens (US 20040099524).
As to claim 12, Lo discloses circular targets (paragraph 26), but is silent as to sizes above 210 mm.
Georgens discloses knowledge in the art of sizing a target according to the substrate to allow for conformal step coverage from target material arriving at all angles (paragraph 47) including using 330mm targets for deposition onto 200mm conventional wafers (paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 330mm diameter targets, as disclosed by Georgens, with the structure of Lo, because this allows for conformal coverage on standard sized substrate wafers (Georgens at paragraphs 47 and 71).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Le, as applied to claim 2 above, and further in view of Georgens (US 20040099524).
As to claim 13, Lo discloses circular targets (paragraph 26), but is silent as to sizes above 210 mm.
Georgens discloses knowledge in the art of sizing a target according to the substrate to allow for conformal step coverage from target material arriving at all angles (paragraph 47) including using 330mm targets for deposition onto 200mm conventional wafers (paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 330mm diameter targets, as disclosed by Georgens, with the structure of Lo, because this allows for conformal coverage on standard sized substrate wafers (Georgens at paragraphs 47 and 71).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duckham, as applied to claims 1 and 2 above, and further in view of Georgens (US 20040099524).
As to claim 12-13, Duckham discloses circular targets but is silent as to sizes above 210 mm.
Georgens discloses knowledge in the art of sizing a target according to the substrate to allow for conformal step coverage from target material arriving at all angles (paragraph 47) including using 330mm targets for deposition onto 200mm conventional wafers (paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 330mm diameter targets, as disclosed by Georgens, with the structure of Duckham, because this allows for conformal coverage on standard sized substrate wafers (Georgens at paragraphs 47 and 71).

Response to Arguments
Applicant’s arguments with respect to Zhang are persuasive and the rejections based upon this reference have been withdrawn.
Applicant’s arguments with respect to Lo not teaching the elements of claim 1 are not found persuasive.  Claim 1 requires a bonding material comprising a material made of a metal with a requisite melting point.  While Applicant is correct that Lo discloses an aluminum or copper powder bonding material, aluminum and copper not meeting the requisite melting requirement, Lo also discloses using a bonding material made from a zinc powder as well.  Zinc does meet the melting point requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794